DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 11/10/2020 has been entered. 

Allowable Subject Matter
Claims 1-3, and 5-16 are allowed. Claim 4 was previously canceled.
The following is an examiner’s statement of reasons for allowance: 
The claims are drawn to, among other things, a P/Metal N-C type hybrid catalyst comprising at least one nitrogen doped carbonaceous matrix on which is bonded at least one non-precious transition metal and at least one precious transition metal P having an average oxidation state comprised between 0.5 and 4.0 wherein at least a portion of the non-precious transition metal defined as Metal in the formula P/Metal-N-C is in the form of atomically-dispersed Metal-NCy active sites, where: x indicates the number of nitrogen atoms present in the first coordination sphere around a central non-precious transition metal atom defined as Metal in the formula Metal-NCy and which are bonded by a chemical bond to the central non-precious transition metal atom, and y indicates the number of carbon atoms present in the second coordination sphere around the central non-precious transition metal atom.
The closest prior art is taken to be Wu et al., “Nitrogen-doped magnetic onion-like carbon as support for Pt particles…” J. of Mat. Chem., 2010, vol. 20, pp. 3059-3068 (cited on IDS dated 03/12/2018) hereinafter Wu.
Wu teaches a P/Metal N-C hybrid catalyst (Wu Abstract) comprising at least one nitrogen doped carbonaceous matrix (Wu pg. 3059 right col – pg. 3060 bridging paragraph), at least one non-precious 
The instant specification desires the specific precious transition metal to have a partially oxidized state in order to minimize poisoning of the Platinum catalyst by chemicals originated in either the fuel or air (Instant specification pg. 2 lines 12-19) and the instant can further reduce hydrogen peroxide (Instant specification pg. 2 lines 20-25), since partially oxidized precious transition metal in an oxidation state of 0.5 to 4 can decompose radical species into inoffensive compounds such as water and dioxygen (Instant specification pg. 7 lines 30-33). 
While Wu discloses it is desired to reduce unfavorable species like hydrogen peroxide compared to other catalyst types (Wu pg. 3065, right col., 1st full paragraph), it does not recognize the benefit of using a partially oxidized precious metal in the hybrid catalyst in order to achieve this benefit and there is no reasonable motivation to modify the prior art. 
Therefore, the closest prior art fails to disclose, teach, suggest, or render obvious wherein the hybrid catalyst comprising at least one nitrogen doped carbonaceous matrix on which is bonded at least one non-precious transition metal and at least one precious transition metal P having an average oxidation state comprised between 0.5 and 4.0 wherein at least a portion of the non-precious transition metal defined as Metal in the formula P/Metal-N-C is in the form of atomically-dispersed Metal-NCy active sites, where: x indicates the number of nitrogen atoms present in the first coordination sphere around a central non-precious transition metal atom defined as Metal in the formula Metal-NCy and which are bonded by a chemical bond to the central non-precious transition metal atom, and y indicates the number of carbon atoms present in the second coordination sphere around the central non-precious transition metal atom when taken with all of the other limitations.
Claims 2-3, 5-7 and 9-16 are allowed by nature of dependency on Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722